Matter of William W. v Yaunning W. (2020 NY Slip Op 03066)





Matter of William W. v Yaunning W.


2020 NY Slip Op 03066


Decided on May 28, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 28, 2020

Friedman, J.P., Gische, Webber, Gesmer, Oing, JJ.


11560 -18

[*1]In re William W., Petitioner-Appellant,
vYaunning W., Respondent-Respondent.


Larry S. Bachner, New York, for appellant.

Order, Family Court, New York County (Jane Pearl, J.), entered on or about September 20, 2018, which, inter alia, dismissed the petition seeking modification of an order of visitation, with prejudice, unanimously affirmed, without costs.
Application by petitioner's assigned counsel to withdraw as counsel is granted (see Anders v California, 386 U.S. 738 [1967]; People v Saunders, 52 AD2d 833 [1st Dept 1976]). A review of the record demonstrates that there are no nonfrivolous issues that could be raised on this appeal. The petition for a modification of the order of visitation based on a change of circumstances was correctly dismissed because petitioner neither alleged a material
change of circumstances nor presented evidence of such a change at the hearing afforded him (see Matter of Ronald S. v Deirdre R., 62 AD3d 593 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 28, 2020
CLERK